NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               MICHAEL GREGORY MAGANA, Appellant.

                             No. 1 CA-CR 15-0501
                              FILED 6-7-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-106188-001
                   The Honorable Sam J. Myers, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                            STATE v. MAGANA
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge John C. Gemmill joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Michael Gregory Magana has advised us that she has searched the entire
record, but been unable to discover any arguable questions of law. As a
result, counsel has filed a brief requesting us to conduct an Anders review
of the record. Magana was given the opportunity to file a supplemental
brief but did not file one.

             FACTS AND PROCEDURAL BACKGROUND1

¶2            Two teenage sisters, A.A. and V.A., told their mother that
they had been abused by their former stepfather, Magana, when they were
four to ten years old. The police were called, and Magana was subsequently
arrested and charged with four counts of child molestation, one count of
sexual abuse, and one count of sexual conduct with a minor, all of which
were alleged to be dangerous crimes against children. He was arraigned
and the case proceeded to trial.

¶3            At trial, A.A. testified about the two different times that
Magana touched her vagina over her underwear, and then spanked her for
getting gum in her hair. V.A. testified about the times, circumstances, and
nature of her abuse by Magana, each followed by a spanking. Both testified
that they had wanted to tell their mother about the abuse, but were afraid
because Magana told each individually that if they told their mother, he
would hurt them and the family. And it was not until the girls were 13 and
14, and quarreling with their mother, that they revealed the abuse.




1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).


                                       2
                            STATE v. MAGANA
                            Decision of the Court

¶4            The jury also heard from the police officer who conducted the
forensic interview of both victims, Wendy Dutton of Phoenix Children’s
Hospital, and Magana’s expert, Dr. Katrina Buwalda, who testified about
victim witness memory. After Magana made an unsuccessful motion for
judgment of acquittal under Arizona Rule of Criminal Procedure 20, the
jury received final instructions, heard closing argument, deliberated, and
found him guilty as charged, except he was found guilty of the lesser
offense of child molestation and not sexual conduct with a minor.

¶5           At the sentencing hearing, and having received the
presentence investigative report, letters and a sentencing memorandum
from Magana, the court heard from the victims, their mother, supporters of
Magana, and Magana. The court then sentenced him to mitigated
consecutive sentences totaling 63 years, and gave him 519 days of
presentence incarceration credit.

¶6            Magana filed an appeal. We have jurisdiction over this appeal
pursuant to Article 6, Section 9, of the Arizona Constitution, and Arizona
Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and
-4033(A)(1).2
                              DISCUSSION

¶7             We have read and considered the opening brief. We have
searched the entire record for reversible error. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure.
The record, as presented, reveals Magana was represented by counsel at all
stages of the proceedings. The sentences imposed were within the statutory
limits. See Leon, 104 Ariz. at 300, 451 P.2d at 881. The jury instructions were
appropriate, and the record reflects the jury followed the instructions by
finding Magana guilty of the lesser included offense given that there was
no trial evidence of sexual conduct with a minor. Accordingly, we find no
reversible error.

¶8            After this decision is filed, counsel’s obligation to represent
Magana in this appeal has ended. Counsel must only inform Magana of the
status of the appeal and his future options, unless she identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Magana may, if desired, file a motion for reconsideration or petition for
review pursuant to Arizona Rules of Criminal Procedure 31.18 and 31.19.

2We cite the current version of the applicable statutes absent changes
material to this decision.


                                      3
                 STATE v. MAGANA
                 Decision of the Court


                    CONCLUSION
¶9   We affirm the convictions and sentences.




                       :AA




                             4